Warren E. Burger: We will hear arguments next in 72-851, the Oneida Indian Nation against the County of Oneida. Mr. Shattuck.
George C. Shattuck: Mr. Chief Justice and if it please the Court. I represent the Oneida Indians of New York State and the Oneida Indians of Wisconsin, in a suit against Madison on Oneida Counties of New York State. This is an equitable-type action concerning the lands currently being used by the Defendant’s Counties but allegedly owned by the Oneida Indians. The sole issue on this appeal is the jurisdiction of the Federal Courts to hear this type of case. The complaint alleges and recites three treaties and one statute under which the United States has guaranteed to the Plaintiffs, the possession of the reservation including the land which we are now talking about. The complaint further alleges that in the year 1795, the State of New York acquired the land in question illegally in contravention of the treaties and in contravention of the State Law for the Federal Law, excuse me, which holds that no purchase of Indian lands without the consent of United States shall be of any validity in law or equity. The complaint also alleges that the price we receive was unconscionable and inadequate. It alleges that the value of the land was misrepresented to the Indians. It alleges that at the time the sale took place the Indians, the Plaintiffs could not read or write. It alleges that two years after the purchase of the State, the land was resold at a profit of approximately 500%, I might point out that this resale of land was in the main to developers who resold shortly after at a further profit. The complaint also alleges that the consent of the United States was neither sought nor obtained by the State to the sale, and further, that the State knew of this requirement of Federal Law because just three years later in 1798, the State Legislature asked the Federal Government to appoint a Commissioner who would represent the Indians at a purchase with which took place in 1798, which is not the subject to this case. The Oneida Indians has sought to fulfill their obligations under their agreements with the New York and the Federal Government. Therefore in 1964, they appealed to the Attorney General of the State of New York for help who received none. In 67, we appealed to the Governor of New York and he referred us to the Constitutional Convention. In 67, we appealed of the Constitutional Convention and at that time the Attorney General appeared and said this is a legislative matter. In 68, we appealed of the President of United States as required by our treaty and we also appealed to Congress in all cases. We were denied any relief at all, and therefore at long last, the Oneidas brought this case which I consider to be an equitable-type action. We’re reciting the treaties, we’re reciting the law, we’re reciting what happened, and we’re asking that the Federal Courts take jurisdiction and arrive at some kind of an equitable solution, an answer to the pleas of justice of the Oneida Indians.
Speaker: When you say equitable-type action, it deals with real estate, does it?
George C. Shattuck: Yes, it does Your Honor.
Speaker: So is it something of a nature of acquired title action?
George C. Shattuck: Well, it’s -- as I see it no, Your Honor. The Oneida Indians were the only one of the Iroquois Tribes who helped the United States during a Revolutionary War and then, in since they have pursued a policy of friendship. They do not wish to dispossess anybody who is now an occupancy of their land, that’s why this is a suit against counties who are occupying the land.
Speaker: Unless they will leave if they want?
George C. Shattuck: Some kind of equitable accounting for that fair rental value perhaps of the land as of today. They do not seek to eject either the counties or anybody else.
Speaker: No declaration of title as in the tribe?
George C. Shattuck: Well, I think it is implicit somehow. There is a precedent for this kind of an action. The whole City of --
Speaker: But underlying at all, it has to be some kind of declaration that --
George C. Shattuck: Of title?
Speaker: -- title is in the tribe?
George C. Shattuck: Yes, I would say so, Your Honor.
Speaker: And that, but they would say those now in possession may remain but someone ought to account them for some rental value or something else?
George C. Shattuck: That is what we are trying to achieve.
Speaker: You are not contempt to be in State Court?
George C. Shattuck: We are not allowed to be in State Court.
Warren E. Burger: Well, is that a decided issue?
George C. Shattuck: I believe it is, Your Honor.
Speaker: I take that your opposition will disagree with you?
George C. Shattuck: It could be, Your Honor.
Speaker: And you haven’t tried?
George C. Shattuck: No. I might point out that in the Court below, the Second Circuit. The sole reason it seem to me for denying jurisdiction was it we’re all (Voice Overlap) Your Honor?
Speaker: Is there a Federal Agency representing you here?
George C. Shattuck: No. They refuse to take part in our case because of an alleged conflict interest herein.
Speaker: You got it before the Indian Claims Commission?
George C. Shattuck: Yes, Your Honor.
Speaker: For the value of what?
George C. Shattuck: For the value of what happened in 1795, without any interest, without any adjustment for the purchasing power of the dollar since then without any adjustment for the fair market value.
Speaker: Does it concern the same property?
George C. Shattuck: It concerns the same property. Yes, your honor.
Speaker: So you -- and is there any contest about the jurisdiction of the Indian Claims Commission?
George C. Shattuck: No, Your Honor.
Speaker: Or/and so the question is, was there some unfair dealing at the time? And if so, how much is it worth?
George C. Shattuck: That’s the Indian claim’s case.
Speaker: Well, can’t you get in that case possessing the relief that you are asking in this case?
George C. Shattuck: We can get some part of it but they can’t get the full relief to which they are entitled.
Speaker: Why is this? I thought the Indian Claims Commission had rather broad discretion to and if they determine it, it has been unfair as to the Indian?
George C. Shattuck: They do. They could deal --
Speaker: In telling and saying who has to pay and how much?
George C. Shattuck: They could give the difference between the fair market value of the land at that time.
Speaker: Yes.
George C. Shattuck: And what was actually paid for at that time without any adjustment for interest and with an offset for all services which had been given to the Indians from that day down to this day.
Speaker: But that is the remedy that Congress has provided in these separate categories?
George C. Shattuck: Yes, it is Your Honor.
Speaker: And you want an addition, I gather. Something you call fair market value or something like that? (Voice Overlap)
George C. Shattuck: Yes. But I might point out --
Speaker: You have said 1795?
George C. Shattuck: Congress when it enacted the Indian Claims Commission Act showed no intention of abrogating treaties with which the United States made agreements with the Indians, and so I think this is the basis. We could still recover there and still have a very just lawsuit because the remedy there is inadequate. It goes back so far what about 175 years of interest.
Speaker: But this claim you have here for which you say it’s for a violation of treaty could be place before the Indian Claims Commission clearly?
George C. Shattuck: No, Your Honor.
Speaker: That’s what I want to know.
George C. Shattuck: I don’t believe it could.
Speaker: The Commission can just give relief against the Government, can it?
George C. Shattuck: Yes.
Speaker: They can’t give relief against a private party?
George C. Shattuck: No. They could not for instance dictate what the state’s liabilities or what the counties like --
Speaker: (Voice Overlap)
George C. Shattuck: Pardon? That’s where the conflict rose?
George C. Shattuck: That’s where the conflict of interest rose.
Speaker: Well, the merits of this controversy aren’t before us at all, have we?
George C. Shattuck: No, Your Honor. The Indian Claims case --
Speaker: (Voice Overlap) We have to know about the case to know that it comes under a volume 28 of the United States Code 1362.
George C. Shattuck: That is the issue.
Speaker: It is a case brought by any Indian tribe or band with a governing body duly recognized. That’s all we need to know about the merits of this case (Voice Overlap) even that is a purely a matter –-
George C. Shattuck: Or 1331.
Speaker: -- of thorough jurisdiction, is it not?
George C. Shattuck: Yes, Your Honor. The Indians Claims case is something that I think with other defenses would properly be raised and trial the case. I do not think it’s before this Court.
Speaker: Well, I always I ask question further, it provided some another argument about whether a Federal Court should proceed with the case at all.
George C. Shattuck: I do not believe in that, Your Honor.
Speaker: I know you don’t but I was asking?
George C. Shattuck: Okay. I think what we’re into, is the way I see the case there is three treaties that promise Oneida’s possession of the land and Federal Law promises them possession. In a strictly jurisdictional issue, the Second Circuit has held that non-possession is what keeps us out of Court. So that which the treaties and promises of the United States guarantee possession is what keeps us from getting equity or some kind of relief. It seems to be a very contradictory situation. I think that where -- certainly the rule on the ejectment cases that came up in a number of cases is a good one. The Federal Court should not and certainly in the past that have heard every case from which or the title was derived from the Federal Government and that is where this kind of case came up that the Second Circuit is basing its opinion at them. As I read those cases and there are certainly many of them decided by this Court. In every case, there was an alternate state remedy and we contend that both under the State Law up to 1958 and the Federal Law down to this day, there is no way that the Oneida Indians or any other Indian tribe can bring an action in a court, State Court of New York State for question dealing with land claims. It seems pretty clear to me that under the law, the legislation giving civil jurisdiction to State Courts. That Congress in the questions submitted in the debates intended or thought that a case involving Indian land claims belonged in Federal Court. The Tuscarora case which we urged the Second Circuit involved Indians who were at least under the State Law were not legally in possession of the land because the condemnation map had been filed. And under the Condemnation Law, the State immediately became entitled to possession where the Courts took jurisdiction there and went on in the Tuscarora case with which I am sure you are familiar. The --
Speaker: Mr. Shattuck.
George C. Shattuck: Yes, Your Honor.
Speaker: I have to have perhaps lack of knowledge is the best way to understand about the rights of Indians to sue in State Courts. I take it that an individual Indians they could go into this Supreme Court one of the New York Counties and sue for a divorce from his wife without any grant of authority to the Court from Congress, couldn’t he?
George C. Shattuck: Since fairly recently but not prior to, I think it is about 1950, --
Speaker: Is that a matter of New York Law or Federal Law?
George C. Shattuck: It was in a matter of Federal case law if not statutory law since going way back to Worcester versus Georgia.
Speaker: Well, I think back to a case decided by the Supreme Court of either New Mexico or Arizona the Court called the Begay versus Begay some 30 years ago saying that the State Courts of one of those dates had to afford an Indian who sought a divorce -- a divorce and I do not recall that is depending on Federal Law in anyway.
George C. Shattuck: Well, I think that very well could be New York State has taken the position until recently that the Federal Government had no business in Indian matters of New York State. But they worked out a way though to keep questions like this room being raised because they said one, an individual Indian cannot sue in behalf of an Indian tribe, one; and then two, an Indian tribe is not a person who can sue in the Courts of New York. Now, this was the long standing New York Law Court of Appeals up till 1958.
Speaker: So, that then it would have been a matter of New York Law that said in effect, Indians cannot raise particular kind of claims that they might want to raise in New York Courts.
George C. Shattuck: It was a matter of New York Law and of Federal Law as I understand it, Your Honor. Especially, since about 1952 when the Court -- when the Congress granted civil jurisdiction to the Courts of New York over Indian matters, it is specifically reserved through the Federal Courts. Jurisdiction over Indian land claims dealing with reservation like the one we are talking about. So to me, it’s perfectly clear that both at least under prior New York Law and always under Federal Law whether that was recognized by the law of all states unite is another question. That the Federal Government is granted different powers to different states and we are talking just about New York State. I think the question we have here because I said is two policies, the policy against having the Federal Courts in undated with land cases and a policy in the other hand of the Federal promises. The promises of the treaties of the statutes of George Washington what have you, the Federal promises and policy favoring and giving the benefit of the doubt to Indians. In fact, this is special federal statute saying in a land case between an Indian and a white man, the burden of proof is automatically on the white man. So all the way through --
Speaker: Well, I expect if you could --
George C. Shattuck: Yes, Your Honor.
Speaker: We've established that Congress in enacting 1362 meant to let you in the Federal Courts that is the end of case, isn’t it?
George C. Shattuck: Yes.
Speaker: If you do not have to worry about this well-pleaded complaint.
George C. Shattuck: Yes, Your Honor.
Speaker: Our notion is involve with 1331 because the legislative history says, that Congress meant you can get in the court under 1362?
George C. Shattuck: That is what we claim.
Speaker: Yes. You haven’t argued it yet?
George C. Shattuck: [Laughter Attempt] Right. I haven’t got that far. Okay. Well, in the legislative history under 1362, it seems to me that the Congress intended in several of the examples given in the legislative history. The Indians would not have been in possession under the well-pleaded complaint rule. And if that is the key, then Congress change the luck a little bit when it enacted Section 1362.
Speaker: We did more than simply eliminate --
George C. Shattuck: Yes.
Speaker: For purposes of this kind of case. The jurisdictional amount--
George C. Shattuck: That’s right.
Speaker: It went beyond that --
George C. Shattuck: The heading of the case says --
Speaker: Well-pleaded complaint and everything else in a way of requirement sort of abolish as to Indians of lawsuits.
George C. Shattuck: The heading of the case says, “To abolish the jurisdictional amount and for other purposes.” And the only other purpose I could think of is to set up a scheme which would go a little bit broader towards letting the American-Indian pursue his own rights instead of depending on the Federal Government to act or not act.
Speaker: Isn’t that language in for other purposes almost boiler plate in that type of the situational that a legislature almost always puts in just to make sure they do not have the title to narrow?
George C. Shattuck: I would say that was completely accurate. I think that’s what happened here.
Speaker: Then you don’t suggest that it was a conscious, deliberate choice on the part of Congress?
George C. Shattuck: I do not know Your Honor that Congress had in mind the very narrow interpretation of arising under an Indian-type case that has been used by the Second Circuit. In this case, it was not use --
Speaker: Pretty old rule.
George C. Shattuck: It was not used by the Ninth Circuit or Second Circuit in the Forness and Tuscarora cases which were cited in the brief. I think we come down to the fact of –- it seems to me word of United States. They said, “You will have possession of your land.”
Speaker: Now, that again goes to the merits of the case that you (Voice Overlap)?
George C. Shattuck: Well, I think Your Honor that some extent the treaties here, impart create our cause of action. Certainly, where the treaties guarantee possession, the fact of non-possession should not be the factor which vitiates our case.
Speaker: That gives you your assertive right to possession but in which entitle you to bring this to an action of ejectment. But you’re still right up against the same settled established long ago rule of a federal jurisdiction?
George C. Shattuck: Yes, we are in Section 1331 cases.
Speaker: Unless you said it so that 1362 means something else --
George C. Shattuck: I think it does.
Speaker: -- than 1331. That is really what the case is about, isn’t it? As my brother Brennan is suggesting?
Speaker: Well, are you really placing much reliance on 1331?
George C. Shattuck: Your Honor, I think that, you know, with considering the policy. The thing here the -- in the other 1331 cases that I have been able to find, there was an alternate remedy in the State Court and everyone that I can find. Even Taylor versus Anderson, which was specifically an Indian case, the Court there recognized that there would have been the Supreme Court and the District Court that there would have been possible and action in the Local Courts. In fact, the District Courts said, you should not come here first. You should have gone to the Local Courts. And that is where I think, even under 1331. I think there is serious question of distinction here, as the Justice says there, probably our main argument should be under the 1362 where if you read the legislative history it seems clear that Congress intended a broadening out. Not just the change of the jurisdictional limitation. Your Honors, I would like to close now and reserve my remaining time for rebuttal. Thank you.
Warren E. Burger: Very well. Mr. Burke.
William L. Burke: Mr. Chief Justice and may it please the Court. Federal jurisdiction to hear the petitioners’ complaint is bottomed primarily upon 28 United States Code Sections 1331 and 1362. And in 1958, when Section 28 United States Code 1331 was amended the increase, the jurisdictional amount was from $3,000.00 to $10,000.00 and that was the only change that was made. There is nothing in the statutory provisions or in the legislative history that would indicate that Congress intended to revamp the well-pleaded complaint rule to which Your Honors have referred. It is submitted that the provisions under which these petitioners have bottomed their case is Section 1362 and there is no language in the change that would indicate direct or indirect that Congress intended to change or alter the well-pleaded complaint rule. Thus, the question presented is whether that Congress repeal that rule when it enacted Section 1362 and employ the identical language. And we further contend that there is no jurisdiction because of the diversity of the citizenship rule. The Oneida Indians, it is alleged reside in Madison County, in Oneida County, and also in Wisconsin and on that basis the Courts below said, “No, I can only reiterate what the Court below said.”
Jeremiah Jochnowitz: May it please the Court?
Warren E. Burger: Mr. Jochnowitz.
Jeremiah Jochnowitz: Yes, sir. I represent New York State which is amicus in this case. Now, this certiorari rises here from the dismissal of their complaint. Now, their complaint at the motion to dismiss contained 11 separate grounds and they are grouped into four basic groups. The first was lack of original jurisdiction of the Federal Courts. The second was, the controversy was in fact against the State of New York and United States and not against these defendants. Thirdly, that there was an identical claim pending against United States before the Indian Land Commission. And lastly, about the complaint fail -- an amended complaint fail to state a course of action. If I believe not only before Your Honors is the question of the jurisdiction but all of those because this was what the motion originally was made for and this was the motion that was granted. Now, to succeed here therefore it is my contention that they must establish one, the original jurisdiction of the Federal Court. Two, the right to sue the Defendants who are holding the lands in this case for the benefit of the people in the State of New York or the people of the State of New York in the governmental capacity. Three, their right to maintain this action despite the fact that as the Court belong noted that there was pending before the Indian Lands Commission have claimed for damages which would include these damages unless they brought back complaints basic course of action.
Speaker: Mr. Jochnowitz.
Jeremiah Jochnowitz: Yes, sir.
Speaker: My mistake in having the impression that the Court of Appeals dealt only with the question of federal jurisdiction?
Jeremiah Jochnowitz: The Court of Appeals’ main --
Speaker: These question the other branches of your motions?
Jeremiah Jochnowitz: The Court of Appeals, they will mainly without the Court noted the other action pending in its opinion and but basically before they can be in the Federal Court, they must have a good complaint. If the complaint fails its jurisdiction of it and --
Speaker: Am I mistaken in my impression?
Jeremiah Jochnowitz: No. Basically, this was the -- the Court went on jurisdiction.
Speaker: So if we disagreed with the Court Appeals on that we would presumably remand the case to that Court to consider the other branches of your motion, wouldn’t we?
Jeremiah Jochnowitz: Now, it’s our contention here first that the well-pleaded complaint rule is -- they contend that the well-pleaded complaint rule is inapplicable to the 28 U.S.C. 1362. Despite the fact that it’s always been held to be applicable to 1331 (a). Both of these are jurisdictional sections and provide that the course in action must arise under the Constitution Laws and Treaties of the United States. The same language was used in both and there was no change of this in the language. The difference within one was that at the claim must exceed 10,000 and the other that the claim must be brought by an Indian. Now, these statutes are in pari materia, the same language was used. The Court -- when Congress uses the same language and that language has been always interpreted to include the best, the complaint rule, then it is certainly was meant to include it in this case too.
Warren E. Burger: We will resume there in the morning. [End of Argument for the day]
Warren E. Burger: We will resume arguments in number 72-851. You may continue.
Jeremiah Jochnowitz: Mr. Chief Justice and may it please the Court. When the red light went on yesterday, we were talking about Section 1331 (a) and 1362 being in pari materia and I maintain that if the well-pleaded complaint rule was applicable to 1331 (a) it must also be applicable to 1362. As a matter of fact, the Senate Report and I got a quote here from it, that was made at the time of the enactment of these bills and the House Report contains similar language says, “The purpose of the Bill as amended is to permit Indian tribes to bring civil actions arising under the Constitution Treaties and Laws of the United States without regard to the $10,000.00 limitation and accordingly amends Chapter 85 Title 28 United States Code by adding new Section.” Now, the same reports and I got it as an appendix to my brief states that the reason this was necessary or came about was a Federal case Yoda(ph) against Asian Born(ph) 339 F2 360. In that case, the Court held there was Federal question but because the jurisdictional amount wasn’t met, the claim was dismissed and it was because of the Yoda case that they felt it was necessary to amend the law by giving the Indians the right to sue where the amount was less than $10,000.00, since most of the Indian claims being individual was less than $10,000.00 and they could not group them or take them to get jurisdiction. Now yesterday, Your Honors went into the question of whether the Plaintiffs have a right to sue in New York State. It is our contention that Plaintiffs do have a right to sue in New York State that is if they have standing. We do not concede that they have a case in this. Now, Plaintiffs say that they do not have this right. We maintain that New York states Indian Law Sections 5 and 11 (a) given that right to sue a New York State. Now --
Speaker: Mr. Jochnowitz.
Jeremiah Jochnowitz: Yes.
Speaker: Is it enough that New York states Indian Law gives the petitioners here the right to sue or do you have to show to the Federal Law that was New York Court’s the authority to entertain such as this?
Jeremiah Jochnowitz: Alright now, on that question I think I call your attention to the Seneca versus Christy case in 1891. In Seneca versus Christy, the Seneca Nation sued. They have been given special permission by a New York State statute to sue. Now, New York State upheld their right to sue but decided against them. It's decided against them first on a question of the Indian Nonintercourse Act. It stated that the original Act passed in 1790 contained a statement any state where they have the right of preemption to such answer or not was banned. The 1790 -- they went in under 1800 something statute. Ours is the 1793 statute but both had this portion deleted and the New York State Court of Appeals at that time held that the deletion of these words indicated, that the Congress intended that the preemption state should not be barred from having deals with the Indians, and this as a matter of fact the Christy case shows New York followed over a hundred years. Now, the second reason why the Indians would deny relief in New York was the statute of limitations. The act which they sued under said they could sue to the same extent as other persons and statute of limitations is about for anybody who brings his action too late and they had. Now, there is similar wedding in New York State Indian Law Section 5. Now, Seneca was appealed to the United States Supreme Court and the United States Supreme Court held that it was decided on two issues. One of them the Federal question, the first question which I discussed and the second limitation which was a state question and it said, since it could be maintained under a state question, the decision of the Court of Appeals would not be vacated and so, in the Seneca case I say this Court has already ruled that when New York State grants the right to sue, there is the right to sue. Now, Indian Law Section 5 was first enacted in 1902 that was right after the Seneca case, 1892 rather. In 1902, the New York State Land Commission acting through the Attorney General issued an opinion stating that “The law gives the Indians the right to ejectment in Courts of record to the same extent as other citizens.” Here the action is basically an ejectment action, in an ejectment action the right is based on the right to possession of property. Here there right to damages would only be because they were being denied possession. In other words, they must have had a right to possession. Now, in the petition for certiorari, the proponents give excerpts from a affidavit by Donald Segun(ph), an Assistant Attorney General, and in that case he took the position at that time that there was no capacity to sue in New York's state. However, that was our position only in the Court of Claims that position we changed and because we found we were wrong, and in the Court of Appeals opinion it says as follows, and that’s Saint Bridget’s(ph) versus State of New York, 5 New York second 24, and that’s on page 35. On this appeal, the state concedes that the claimants have capacity to sue. They do not argue if there is a defect in indispensable parties. So,--
Speaker: Is that cited on your brief?
Jeremiah Jochnowitz: Saint Bridget’s is cited in my brief here. Now, if they sue under New York State Law, there is a possibility of the defense of the statute of limitations. As a matter of fact, standing to sue does not mean that they are going to win. If they sue us in the State of New York, we are going to fight like to dues to keep them from winning and I think we have grounds, the merits of this but we would not raise if they brought an action against the State in the Court of Claims, we would not raise the questions of standing. I have been authorized to say this by the Solicitor General of the State of New York. Now in the brief, Plaintiffs contend further that the New York State, that the right to sue was brought about because of 25 U.S.C. 233. Now, 25 U.S.C. 233 they say and it does contain a limitation that the right to sue is for actions and events transpiring, if the September 13, 1952. Well, let’s say assuming their right, what are they suing for here? Rent? Damages in the form of rent that occurred after January 1, 1968. The course of action accrues after the deadline date of 1952. So even on the rent own interpretation of a statute, they have no right to be here and we also maintain that 25 U.S.C. made it mandatory for New York State to permit Indians to sue in their state for events that occurred after September 13, 1952. But it did not prevent us from giving him the right to sue for events that occurred prior to this. This we say we could do and that we did do it and this we say, your Court has held we could do in the case of Seneca versus Christy. Now, Plaintiffs here state that Indian Law Section 11 (a) and that’s the law that says, Not only do Indians have the right to sue but Indian tribes and Indian bands have the right to sue in New York was passed as a result of 25 U.S.C. 233. In this they are wrong. This is not the section that was passed. The section was passed at the time of 233 was the Amendment to Indian Law Section 5, and we have a letter that we cite the contents of it in our own brief, by the Attorney General of the State of New York to the Government at the time that was been enacted and it says, “The Bill will not take away jurisdiction from the peacemakers Court but we will give the State Court’s concurrent jurisdiction. This step is authorized by Congress, if such authority was needed we question the need even then that of the authority too and we maintain that we could grant the authority.” And they referred to the Act of September 13, 1952, 25 U.S.C. 233. Thus, it was the Amendment to Section 5. Now Section 11 (a) was passed in 1958. This removes any doubt on their right to sue, in it, it has granted the right to not only to individual Indians but Indian tribes and Indian bands. In other words, whatever the status of an Indian tribe is whether corporate or not corporate or whatever it is, New York State by Section of 11 (a) recognizes there right to sue. We also say the action must be dismissed because there is another action pending at this time and the other action pending is the claim by the Indians before the Indian Commissioners and it was cited in the Court below. Now, Your Honors were questioning my opponent here on whether, why that was not a duplication of damages? I do not see why it isn’t. He makes some sort of distinction he says that before the Indian Court of Claims, all they could get is the damages they suffered at the time that the transaction was made. Actually, if they have, United States has giving them the right to sue for what they were damaged and if they have a right to sue for the damages, it would be total damages including increase of interest are damages and if they suffer them. Now, in Seneca versus United States 173 Court of Claims 912 and then several other cases, the United States Court of Claims held that there is a claim in favor of Indians for -- under circumstances  where the Indian tribe sold land without being represented. It however, did not reach the question of whether New York State was bound by the Nonintercourse Act or not. It cited a number of authorities in the opinion which held otherwise but didn’t reach a conclusion. Now, we also maintain here that the Eleventh Amendment is a defense. The Defendants here are the Counties of Oneida and Madison. In the complaint, it is alleged that the lands were used for the building of roads and other public improvements. The use of the property by a county in a governmental capacity is protected by the Eleventh Amendment. When a county does so, it is acting for the state and as such it enjoys the state’s immunity.
Speaker: Well, isn’t that contention foreclosed by R. Moore against Alameda County decision last year? Didn’t we say that a county doesn’t partake of the state’s immunity enough to invoke the Eleventh Amendment and cites them all the cases of this Court?
Jeremiah Jochnowitz: I am not sure Your Honor on that. And certainly, if the Eleventh Amendment is a defense here, then the Indians who would come in under the theory of either as suing the State would be either a citizen of this State or a citizen of Wisconsin in either case under the Parton(ph) case they could not sue. Now, we also maintain here and this probably would only go in the event, Your Honors, would decide that they have a original jurisdiction on the question of 1362 and might be referred back to the Circuit Court, that a complaint does not state the course of action. And one other things I want to call to Your Honors’ attention is that there was a substantial difference as it was cited in Seneca v. Christy case between the Law of 1790 and the Law of 1793. The Law of 1790 was specifically forbad states having the right of preemption to enter to an agreement. The Law of 1793 which was a law in effect at the time this transaction was made had that portion deleted. It did not contain this ban. Now, New York State as was shown in Christy made 39 treaties during that period of time after the Law of 1793 went into effect and only five of them did not have a Federal Commission of (Inaudible). Now, the United States recognized this, the United States in many cases granted substitute lands to the Indians who have sold to the United States, they passively approved this. The Indians made no complaint, we have almost 200 years that have gone by and a practical construction such as we had here which the parties have undertaken for such a long period of time should not be change even if there is  and equally tenable interpretation the other way. In the instant case, I say this is very necessary because if we follow through the fruits of a decision against us, we would really have an economic upheaval in all of the preemption states where deals were made for the purchase of land probably about 200 years ago, and it would be upsetting titles all over the Eastern part of the Country. Thank you.
Warren E. Burger: Thank you Mr. Jochnowitz. Mr. Shattuck do you have about ten minutes left if you wish to use it.
George C. Shattuck: Your Honor I -- Mr. Chief Justice and may it please the Court. I won’t use my ten minutes Your Honor. I have very short concluding statement to make. As I listen to my brothers here, as I listen to the questions of the Court directed to me yesterday I have this to say that when you boil this case all down, the only question for this Court to decide is whether lack of possession will bar the Oneida Indians and other Indians throughout the United States from Federal Court. Three treaties, federal statutes and the specific words of President George Washington to the six nations have promised possession to the Oneidas and the other six nations. The First President in 1790 said to the Seneca’s, “In behalf of the six nations, the general Government will never consent to your being defrauded but it will protect in all your just rights.” And further I am on the same speech, President Washington in a slightly different context, I must admit. But he did say to the Seneca’s that the Federal Courts will be open to you for your just claims or words to that effect. This speech is pointed in our brief. Now, all the Oneidas want is a fair hearing and to me under the very singular facts, treaties, and laws present in this case. A hearing should be available to them even under the most restrictive interpretation of Section 1331 and certainly, under the broader meaning given to Section 1362 in Congress in 1966. Are there any further questions from the Court?
Warren E. Burger: I think not. Thank you Mr. Shattuck.
George C. Shattuck: Thank you Your Honor.
Warren E. Burger: Thank you gentlemen. The case is submitted.